Citation Nr: 1642689	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  15-09 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), including dizziness.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected back disability.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected back disability.

5.  Entitlement to service connection for sexual dysfunction, to include as secondary to treatment for acquired psychiatric disorders.

6.  Entitlement to service connection for a bilateral foot disorder, claimed as hammertoes and swollen feet, to include as secondary to service-connected back and left ankle disabilities.  

7.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), mood disorder, and major depressive disorder.

8.  Entitlement to service connection for a cervical spine disorder (neck disorder), to include as secondary to service-connected back disability.  

9.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

10.  Entitlement to service connection for obstructive sleep apnea.

11.  Entitlement to an initial disability rating in excess of 20 percent for discogenic disease of the lumbar spine (back disability).

12.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

13.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability.

14.  Entitlement to a disability rating in excess of 20 percent for left ankle sprain with instability.  

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

16.  Entitlement to an effective date earlier than October 3, 2011, for the grant of service connection for discogenic disease of the lumbar spine.  

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2013 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

In the June 2013 rating decision, the RO granted service connection for a back disability (20 percent), tinnitus (10 percent), and bilateral hearing loss (noncompensable), effective October 3, 2011.  In this decision, the RO increased the Veteran's left ankle disability to 20 percent disabling, effective October 3, 2011, but denied entitlement to a TDIU.  It also denied service connection for tension headaches, dizziness, peripheral neuropathy of the bilateral upper and bilateral lower extremities, sexual dysfunction, PTSD, mood disorder/major depressive disorder, TBI, neck disability, and left knee disability.  

In the December 2014 rating decision, the RO denied service connection for sleep apnea.  

The Board notes that the RO characterized some issues separately in rendering its decision.  The Board finds, however, that the issues are more appropriately characterized as shown on the cover pages of this decision.  

In April 2016, the Veteran appeared and testified at a Travel Board Hearing.  The transcript is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues or entitlement to service connection for tension headaches, peripheral neuropathy of the bilateral upper and lower extremities, sexual dysfunction, an acquired psychiatric disorder, cervical spine disorder, left knee disability, bilateral foot disorder, and sleep apnea; his increased rating claims for lumbar spine disorder, left ankle disorder, and bilateral hearing loss; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran shown to have a history of a TBI or any residuals of a TBI, nor does he have any residuals related to the documented in-service head injury following a fall.  

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; separate ratings for each ear are not authorized.

3.  On October 3, 2011, VA received the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a back disability; service connection was granted, effective that date.  

CONCLUSIONS OF LAW

1.  The evidence of record does not establish a chronic condition caused by an in-service fall with injury to the head, nor does he have a TBI.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for an effective date prior to October 3, 2011, for the award of service connection for a lumbar spine disorder, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 3.155, 3.157 (in effect prior to March 24, 2015) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letters on April 2012 and May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was most recently provided a VA examination in May 2012.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran did not have residuals of a TBI related to a disease, injury, or event during service.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran an appropriate VA audiological examination most recently in May 2012.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the May 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III. Effective Date

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12-98(1998).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2015).  With exceptions, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r) (2015).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Norris v. West, 12 Vet. App. 413, 417 (1999) (VA regulations provide that an informal claim for an increased disability rating " 'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities").

Factual Background and Analysis

I. Service Connection

The Veteran contends that he had a head injury during service following being assaulted by other service members and/or when he fell and hit his head on a radio mound.  

A review of his STRs shows treatment for complaints after the Veteran fell and hit his head on a radio mount in May 1977.  He claimed that he almost blacked out.  He reported continuing pain and sensed a loss of hearing.  He was diagnosed as having a contusion and was given aspirin for treatment.  There were no additional complaints of headaches or other symptoms related to the head injury.  In his October 1978 report of medical history, the Veteran specifically denied frequent or severe headaches or head injury.  These records do not show any loss or altered state of consciousness.   

Post-service treatment records do not show any diagnosis of a TBI or other head injury residuals.  In an October 2008 VA treatment note, the Veteran specifically denied any history of head trauma, loss of consciousness, or seizures.  He also specifically denied dizziness or headaches when seeking post-service treatment.  Prison medical records dated as early as the 1990s do not show any complaints of an earlier head injury or a finding of a TBI.  In fact, the Veteran underwent an MRI of the brain in June 1998 with a focus on his internal auditory canal.  His brain was normal.  Prison medical records dated between the late-1990s and mid-2000s show that the Veteran specifically denied a history of head injury, headaches, or dizziness.  

During a May 2012 VA examination, the Veteran reported being attacked by other service members, losing consciousness, and awaking the next morning in the hospital.  The examiner noted that the STRs did not show that the Veteran was treated for a head injury following an attack by other service members.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that he did not have a TBI related to the alleged in-service injury.  Thus, his claimed TBI was less likely than not related to a disease, injury, or event incurred during service.  In reaching this conclusion, the examiner pointed to the lack of evidence showing any sort of loss of consciousness/altered state of consciousness during service; his lack of evidence showing any TBI during service; no additional complaints following the documented in-service head injury (hitting it on a radio mound); the Veteran's denial of any head injury or severe headaches in his October 1978 report of medical history; and in his claim for service connection for headaches, he never reported having a head injury during service.  Finally, the examiner opined that a review of his records does not support a TBI diagnosis.  

A review of the Veteran's post-service treatment records shows no complaints related to or a diagnosis of a TBI or any residuals of his fall in service.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against granting his claim for service connection for a TBI and its residuals.  In other words, the competent and credible evidence does not show a diagnosis of a TBI or any residuals of an in-service fall when he hit his head.  The Board finds that even if he was attacked in service and lost consciousness as contended, the clinical evidence of record during the appeal period does not show any TBI residuals.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

He has not submitted or identified any evidence of a currently diagnosed condition, including TBI and dizziness, related to the head injury in-service for which service connection may be granted.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The most probative evidence of record-the May 2012 VA examination report and post-service private and VA treatment records-shows no current diagnosis of TBI or other disability related to his fall in service when he hit his head.  Because the evidence shows that the Veteran does not have TBI or other chronic condition related to the documented in-service injury during the pendency of this appeal, service connection for the his claimed TBI with dizziness must be denied.

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is competent to report that he experiences dizziness and hit his head during service.  However, he is not competent to diagnose any chronic condition caused by the in-service injury that would require performance of a specialized examination or diagnostic testing (like a diagnosis of a TBI with residuals) because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has TBI or other condition related to the in-service injury are outweighed by the objective medical findings noted during VA treatment and VA examination conducted by medical professionals. 

As the preponderance of the evidence is against the claim for service connection for TBI with dizziness, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Increased Rating

The Veteran contends that he should be entitled to a disability rating in excess of 10 percent for his service-connected tinnitus. 

The RO assigned the Veteran's tinnitus a 10 percent rating, effective October 3, 2011.  He seeks a higher rating under Diagnostic Code 6260. 

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2015); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In the case currently on appeal, the effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or assignment of a compensable evaluation for each ear is not available.  

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms and functional impact he experiences.  Specifically, the Veteran primarily reports ringing in the ears and difficulty concentrating.  The current 10 percent rating under Diagnostic Code 6260 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for bilateral hearing loss, left ankle disorder, and lumbar spine disorder.  The Veteran has not indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III. Effective Date

The Veteran contends that an effective date earlier than October 3, 2011, for the grant of service connection for a lumbar spine disorder is warranted.

In February 1996, the Veteran applied for service connection benefits for a lumbar spine disorder.  The RO denied service connection in an April 1996 rating decision.  The Veteran did not appeal this denial and it became final.  

In December 2006, the Veteran filed a claim to reopen service connection for a lumbar spine disorder.  In a September 2007 rating decision, the RO declined to reopen the claim.  In May 2008, the Veteran filed a notice of disagreement.  The RO prepared a Statement of the Case (SOC) in February 2009.  The Veteran filed a substantive appeal the same month.  In a March 2010 decision, the Board declined to reopen the Veteran's service connection claim for his lumbar spine disorder.  The Veteran did not appeal this denial.  

The Veteran's claim to reopen service connection for a lumbar spine disability was received by VA on October 3, 2011.  At no time between the last final decision (the March 2010 Board decision) and the date VA received the Veteran's claim to reopen (October 3, 2011) did VA receive a formal or informal claim to reopen service connection for a lumbar spine disorder.  

The Board has considered the Veteran's contentions that he never received notice that his lumbar spine disorder was denied in an April 1996 rating decision.  This decision was dispatched the same month, and there was no returned mail.  Additionally, when the Veteran filed a claim to reopen in December 2006, he did not indicate or question the prior claim for entitlement to service connection for a lumbar spine disorder.  

The Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The appellant may rebut that presumption by submitting "clear evidence" to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992). 

Here, the Veteran has not shown by clear evidence that VA's mailing practices are not regular or they were not followed when issuing the April 1996 rating decision.  As such, his contention that he did not receive notification of the April 1996 rating decision does not rise to the level of rebutting the presumption of regularity in VA's mailing of this document.  

Again, the effective date of an award of disability compensation based upon the submission of new and material evidence will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  Here, the date of receipt of the claim to reopen was on October 3, 2011, and an effective date earlier than that is not warranted.  

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a TBI, including dizziness, is denied.

A disability rating in excess of 10 percent for tinnitus is denied.  

An effective date earlier than October 3, 2011, for the grant of service connection for a lumbar spine disorder is denied.  


REMAND

The Board finds that additional evidentiary development is necessary regarding his service connection claims for headaches, peripheral neuropathy of the bilateral upper and lower extremities, sexual dysfunction, acquired psychiatric disorder, cervical spine disorder, bilateral foot disorder, left knee disorder; his increased rating claims for lumbar spine disorder, left ankle disorder, and bilateral hearing loss; and entitlement to a TDIU.  

I. Service Connection

Headaches

The Veteran contends that he experiences headaches due to an in-service assault.  A review of his service treatment records (STRs) shows a notation of occasional headaches at his January 1975 enlistment examination.  

The Veteran was afforded a VA examination for his headaches in May 2012, at which time he reported being attacked by other service members.  He contends he lost consciousness and awoke the next morning in the hospital.  He has endorsed headaches ever since.  The examiner noted that the Veteran was diagnosed as having tension headaches in May 2012.  The examiner noted that the Veteran's headaches preexisted his military service and were not caused by an event, injury, or disease incurred during service.  In reaching this conclusion, the examiner pointed to the fact that the Veteran only complained once about headaches during service following a head injury, and there was not further evidence that he experienced continued headaches since.  He also denied any headaches during his discharge physical examination.  

The Board finds that the Veteran was noted to have headaches on his enlistment physical examination.  Therefore, he is not presumed sound as to that disability as such, he must show that his preexisting disorder was permanently aggravated by his military service.  Here, the evidence shows an in-service complaint of headaches after hitting his head on a radio mound.  Although the May 2012 VA examiner provided a negative nexus opinion with a rationale, he based it on the wrong standard.  He did not provide the requisite opinion for service connection for a preexisting disorder on an aggravation basis.  As such, the May 2012 examination is inadequate and the case must be remanded for another opinion.  

Acquired Psychiatric Disorder

The Board finds that another VA examination is required for the Veteran's claim for service connection for an acquired psychiatric disorder.  He was afforded a VA mental disorders examination in May 2012, during which the examiner diagnosed substance induced mood disorder and major depressive disorder.  The examiner indicated that he was unable to differentiate the symptoms of each diagnosed psychiatric disorder as they are both related and may overshadow other psychiatric disorders.  The examiner opined that the Veteran's current psychiatric disorders are less likely than not due to his service-connected left ankle disability.  In reaching this conclusion, the examiner opined that the Veteran's depression symptoms are more likely due to his conflict with his adult children and his back condition than his service-connected left ankle disability.  

The Board finds that the May 2012 opinion is inadequate for two reasons.  First, the examiner did not provide an opinion with respect to secondary service connection on an aggravation basis, he merely provided an opinion as to whether the Veteran's psychiatric disorder was due to his service-connected left ankle disability.  Additionally, the examiner stated the possibility that the Veteran's depressive symptoms were due to his back condition.  Subsequent to the May 2012 VA examination, the Veteran was awarded service connection benefits for his discogenic disease of the lumbar spine.  For these reasons, the Board finds that they medical evidence of record is inadequate to decide the service connection claim for an acquired psychiatric disorder.

Left Knee

The Veteran was afforded a VA examination of the left knee in January 2016 at which time the examiner diagnosed osteoarthritis of the left knee joint.  The examiner opined that the left knee disability was not caused by his service-connected left ankle or back disabilities, and was most likely due to aging.  He did not, however, provide an opinion as to whether the left knee disability was aggravated by the service-connected left ankle or back disabilities.  As such, the January 2016 opinion is inadequate and another opinion must be obtained.  See 38 C.F.R. § 3.310.  

Bilateral Feet

The Veteran contends his current bilateral foot complaints are related to service or secondary to his back and left ankle disorders.  Treatment records dated in the 2000s show occasional complaints of foot problems.  In May 2012, the Veteran was afforded a VA examination of the feet, during which the examiner opined that his hammer toes and inflammation of the legs and feet were less likely than not related to his service-connected left ankle strain.  He opined that the Veteran's leg swelling was likely vascular and his hammertoes were not etiologically related to the left ankle sprain.  

The examiner did not provide an opinion as to whether the Veteran's claimed bilateral foot disorder was caused or aggravated by his service-connected back disorder, nor did it include as discussion as to whether the bilateral foot disorder was aggravated by his left ankle disability.  As such, the May 2012 opinion regarding his bilateral foot disorder is inadequate and must be remanded for a supplemental opinion.  Id.

Peripheral Neuropathy and Cervical Spine

The Veteran contends that he has a cervical spine disorder and peripheral neuropathy of the bilateral upper and lower extremities secondary to his service-connected lumbar spine and left ankle disorders. 

A review of the available treatment records shows no complaints related to his neck, nor has he been shown to have peripheral neuropathy of the bilateral upper and lower extremities.  During his hearing, he testified to having nerve issues in the upper and lower extremities, and some loss of muscle tone in the left lower extremity.  He also contends he has problems in the cervical spine.  

To date, the Veteran has not been afforded a VA examination for the cervical spine or peripheral nerves.  The Board finds that the minimal threshold for when a VA examination is warranted has been met.  He expressed current complaints in the cervical spine and upper and lower extremities, and contends they are secondary to his service-connected disabilities.  The Board finds that he should be afforded a VA examination to determine the nature and etiology of his claimed cervical spine disorder and peripheral neuropathy.  See 38 C.F.R. § 3.159(c)(4).  

Sexual Dysfunction

The Veteran has essentially contended that his sexual dysfunction is due to his in-service circumcision.  In an October 2016 rating decision, the RO denied service connection for residuals of circumcision.  Nevertheless, he has also hinted that it may be secondary to his service-connected back and left ankle disabilities.  As such, an opinion is necessary regarding secondary service connection.  

Additionally, the Board finds that the claim for service connection for sexual dysfunction must be deferred pending the adjudication of the service connection claim for an acquired psychiatric disorder.  The May 2012 VA examination of the male reproductive system notes that the Veteran's problem with ejaculating may be due to medication he takes to treat his psychiatric disorders.  Thus, the sexual dysfunction claim is intertwined with his acquired psychiatric disorder claim.

Sleep Apnea 

The Veteran contends that his sleep apnea is related to the head injury in service.  

A review of the evidence of record shows that he was diagnosed as having sleep apnea in 2015.  During his hearing, he alleged that his in-service head injury and period of unconsciousness caused his sleep apnea.  To date, VA has not obtained a VA opinion as to the nature and etiology of his claimed sleep apnea.  As such, the Board finds that the claim must be remanded to obtain an opinion regarding his sleep apnea.  

II. Increased Ratings

Hearing Loss

The Veteran contends that his bilateral hearing loss disability has worsened since his last VA audiological examination performed in May 2012.  When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that the most recent VA examination is too remote and a new examination is warranted.

Back and Left Ankle

The Veteran contends his back disability and his left ankle disability each warrant a rating in excess of 20 percent.  His most recent VA examination of the spine was performed in January 2016, and his most recent VA examination of the left ankle was performed in May 2012.  In the recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In other words, if there is not a discussion of these measurements in a VA examination report, the examination is inadequate-unless the examiner determines that these listed range of motion testing cannot be conducted.  

The Board notes that neither of these examination reports includes all the necessary (and possible) range of motion testing required by Correia.  As such, a remand is necessary for updated examination reports that include a discussion of all ranges of motion described in Correia.  

III. TDIU

The Veteran's claim for a TDIU, is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records related the remanded claims.

2.  The AOJ should forward the Veteran's claims file to an appropriate VA examiner to determine whether his preexisting headaches were permanently aggravated during his period of active duty.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  

Then, the examiner is asked to provide an opinion as to the following:

Were the Veteran's preexisting headaches permanently aggravated during service?  
   
In reaching this conclusion, the examiner is asked to specifically address whether the Veteran's in-service complaints of headaches following an injury constitute a permanent aggravation of his preexisting headaches.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

A complete rationale for any opinions proffered should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.

3.  The AOJ should forward the Veteran's claims file to an appropriate examiner to determine the nature and etiology of his claimed sleep apnea.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  

After reviewing the file, the examiner should respond to each of the following:
		
Is it at least as likely as not that the Veteran's sleep apnea was caused or aggravated by an event, injury, or disease during service.  

The examiner is asked to specifically address the possibility that the documented in-service fall with a head injury could cause his currently diagnosed sleep apnea.

It is left to the examiner's discretion whether to examine the Veteran.

The examiner should include a complete rationale for any opinions provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.

4.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has any current peripheral neuropathy of the bilateral upper and lower extremities, cervical spine disorder, bilateral foot disorder, or left knee disorder related to his active service or secondary to a service-connected disability.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed peripheral neuropathy, cervical spine disorder, bilateral foot disorder, and left knee disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following for each diagnosed cervical spine disorder, left knee disorder, bilateral foot disorder, and nerve disorder of the bilateral upper and lower extremities:

a. Is it at least as likely as not that any such disability had its onset in service, or is otherwise related to service.

b. If not, is any such disability caused or aggravated (chronically worsened) by a service-connected disability-including his left ankle and back disabilities.  

The examiner should include a complete rationale for any opinions provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.

5.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has any current acquired psychiatric disorder related to his active service or secondary to a service-connected disability.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed psychiatric disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following:

a. Is it at least as likely as not that any such disability had its onset in service; or is otherwise related to service-including the alleged in-service stressors.

b. If not, is any such disability caused or aggravated (chronically worsened) by a service-connected disability-including his left ankle and back disabilities.  

The examiner should include a complete rationale for any opinions provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.

6.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has any current sexual dysfunction related to his active service or secondary to a service-connected disability.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed sexual dysfunction.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following:

a. Is it at least as likely as not that any such disability had its onset in service; or is otherwise related to service.

b. If not, is any such disability caused or aggravated (chronically worsened) by a service-connected disability-including his left ankle and back disabilities.  

The examiner should include a complete rationale for any opinions provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.

7.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his bilateral hearing loss disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected bilateral hearing loss. 

The examiner should provide a complete rationale for any opinions provided.

8.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his back and left ankle disorders.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected back and left ankle disorders.

The examiner should provide a complete rationale for any opinions provided.

9.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-to include the TDIU claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


